Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 1 of 237




                       Exhibit H

                                                                    000001
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 2 of 237




                                                                    000002
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 3 of 237




                                                                    000003
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 4 of 237




                                                                    000004
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 5 of 237




                                                                    000005
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 6 of 237




                                                                    000006
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 7 of 237




                                                                    000007
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 8 of 237




                                                                    000008
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 9 of 237




                                                                    000009
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 10 of 237




                                                                    000010
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 11 of 237




                                                                    000011
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 12 of 237




                                                                    000012
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 13 of 237




                                                                    000013
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 14 of 237




                                                                    000014
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 15 of 237




                                                                    000015
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 16 of 237




                                                                    000016
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 17 of 237




                                                                    000017
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 18 of 237




                                                                    000018
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 19 of 237




                                                                    000019
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 20 of 237




                                                                    000020
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 21 of 237




                                                                    000021
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 22 of 237




                                                                    000022
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 23 of 237




                                                                    000023
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 24 of 237




                                                                    000024
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 25 of 237




                                                                    000025
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 26 of 237




                                                                    000026
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 27 of 237




                                                                    000027
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 28 of 237




                                                                    000028
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 29 of 237




                                                                    000029
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 30 of 237




                                                                    000030
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 31 of 237




                                                                    000031
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 32 of 237




                                                                    000032
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 33 of 237




                                                                    000033
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 34 of 237




                                                                    000034
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 35 of 237




                                                                    000035
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 36 of 237




                                                                    000036
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 37 of 237




                                                                    000037
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 38 of 237




                                                                    000038
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 39 of 237




                                                                    000039
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 40 of 237




                                                                    000040
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 41 of 237




                                                                    000041
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 42 of 237




                                                                    000042
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 43 of 237




                                                                    000043
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 44 of 237




                                                                    000044
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 45 of 237




                                                                    000045
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 46 of 237




                                                                    000046
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 47 of 237




                                                                    000047
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 48 of 237




                                                                    000048
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 49 of 237




                                                                    000049
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 50 of 237




                                                                    000050
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 51 of 237




                                                                    000051
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 52 of 237




                                                                    000052
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 53 of 237




                                                                    000053
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 54 of 237




                                                                    000054
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 55 of 237




                                                                    000055
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 56 of 237




                                                                    000056
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 57 of 237




                                                                    000057
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 58 of 237




                                                                    000058
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 59 of 237




                                                                    000059
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 60 of 237




                                                                    000060
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 61 of 237




                                                                    000061
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 62 of 237




                                                                    000062
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 63 of 237




                                                                    000063
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 64 of 237




                                                                    000064
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 65 of 237




                                                                    000065
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 66 of 237




                                                                    000066
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 67 of 237




                                                                    000067
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 68 of 237




                                                                    000068
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 69 of 237




                                                                    000069
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 70 of 237




                                                                    000070
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 71 of 237




                                                                    000071
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 72 of 237




                                                                    000072
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 73 of 237




                                                                    000073
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 74 of 237




                                                                    000074
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 75 of 237




                                                                    000075
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 76 of 237




                                                                    000076
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 77 of 237




                                                                    000077
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 78 of 237




                                                                    000078
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 79 of 237




                                                                    000079
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 80 of 237




                                                                    000080
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 81 of 237




                                                                    000081
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 82 of 237




                                                                    000082
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 83 of 237




                                                                    000083
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 84 of 237




                                                                    000084
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 85 of 237




                                                                    000085
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 86 of 237




                                                                    000086
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 87 of 237




                                                                    000087
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 88 of 237




                                                                    000088
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 89 of 237




                                                                    000089
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 90 of 237




                                                                    000090
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 91 of 237




                                                                    000091
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 92 of 237




                                                                    000092
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 93 of 237




                                                                    000093
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 94 of 237




                                                                    000094
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 95 of 237




                                                                    000095
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 96 of 237




                                                                    000096
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 97 of 237




                                                                    000097
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 98 of 237




                                                                    000098
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 99 of 237




                                                                    000099
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 100 of 237




                                                                     000100
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 101 of 237




                                                                     000101
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 102 of 237




                                                                     000102
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 103 of 237




                                                                     000103
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 104 of 237




                                                                     000104
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 105 of 237




                                                                     000105
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 106 of 237




                                                                     000106
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 107 of 237




                                                                     000107
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 108 of 237




                                                                     000108
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 109 of 237




                                                                     000109
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 110 of 237




                                                                     000110
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 111 of 237




                                                                     000111
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 112 of 237




                                                                     000112
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 113 of 237




                                                                     000113
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 114 of 237




                                                                     000114
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 115 of 237




                                                                     000115
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 116 of 237




                                                                     000116
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 117 of 237




                                                                     000117
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 118 of 237




                                                                     000118
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 119 of 237




                                                                     000119
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 120 of 237




                                                                     000120
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 121 of 237




                                                                     000121
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 122 of 237




                                                                     000122
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 123 of 237




                                                                     000123
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 124 of 237




                                                                     000124
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 125 of 237




                                                                     000125
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 126 of 237




                                                                     000126
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 127 of 237




                                                                     000127
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 128 of 237




                                                                     000128
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 129 of 237




                                                                     000129
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 130 of 237




                                                                     000130
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 131 of 237




                                                                     000131
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 132 of 237




                                                                     000132
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 133 of 237




                                                                     000133
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 134 of 237




                                                                     000134
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 135 of 237




                                                                     000135
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 136 of 237




                                                                     000136
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 137 of 237




                                                                     000137
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 138 of 237




                                                                     000138
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 139 of 237




                                                                     000139
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 140 of 237




                                                                     000140
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 141 of 237




                                                                     000141
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 142 of 237




                                                                     000142
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 143 of 237




                                                                     000143
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 144 of 237




                                                                     000144
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 145 of 237




                                                                     000145
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 146 of 237




                                                                     000146
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 147 of 237




                                                                     000147
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 148 of 237




                                                                     000148
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 149 of 237




                                                                     000149
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 150 of 237




                                                                     000150
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 151 of 237




                                                                     000151
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 152 of 237




                                                                     000152
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 153 of 237




                                                                     000153
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 154 of 237




                                                                     000154
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 155 of 237




                                                                     000155
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 156 of 237




                                                                     000156
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 157 of 237




                                                                     000157
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 158 of 237




                                                                     000158
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 159 of 237




                                                                     000159
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 160 of 237




                                                                     000160
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 161 of 237




                                                                     000161
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 162 of 237




                                                                     000162
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 163 of 237




                                                                     000163
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 164 of 237




                                                                     000164
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 165 of 237




                                                                     000165
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 166 of 237




                                                                     000166
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 167 of 237




                                                                     000167
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 168 of 237




                                                                     000168
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 169 of 237




                                                                     000169
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 170 of 237




                                                                     000170
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 171 of 237




                                                                     000171
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 172 of 237




                                                                     000172
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 173 of 237




                                                                     000173
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 174 of 237




                                                                     000174
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 175 of 237




                                                                     000175
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 176 of 237




                                                                     000176
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 177 of 237




                                                                     000177
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 178 of 237




                                                                     000178
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 179 of 237




                                                                     000179
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 180 of 237




                                                                     000180
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 181 of 237




                                                                     000181
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 182 of 237




                                                                     000182
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 183 of 237




                                                                     000183
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 184 of 237




                                                                     000184
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 185 of 237




                                                                     000185
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 186 of 237




                                                                     000186
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 187 of 237




                                                                     000187
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 188 of 237




                                                                     000188
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 189 of 237




                                                                     000189
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 190 of 237




                                                                     000190
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 191 of 237




                                                                     000191
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 192 of 237




                                                                     000192
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 193 of 237




                                                                     000193
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 194 of 237




                                                                     000194
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 195 of 237




                                                                     000195
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 196 of 237




                                                                     000196
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 197 of 237




                                                                     000197
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 198 of 237




                                                                     000198
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 199 of 237




                                                                     000199
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 200 of 237




                                                                     000200
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 201 of 237




                                                                     000201
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 202 of 237




                                                                     000202
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 203 of 237




                                                                     000203
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 204 of 237




                                                                     000204
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 205 of 237




                                                                     000205
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 206 of 237




                                                                     000206
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 207 of 237




                                                                     000207
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 208 of 237




                                                                     000208
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 209 of 237




                                                                     000209
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 210 of 237




                                                                     000210
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 211 of 237




                                                                     000211
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 212 of 237




                                                                     000212
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 213 of 237




                                                                     000213
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 214 of 237




                                                                     000214
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 215 of 237




                                                                     000215
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 216 of 237




                                                                     000216
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 217 of 237




                                                                     000217
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 218 of 237




                                                                     000218
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 219 of 237




                                                                     000219
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 220 of 237




                                                                     000220
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 221 of 237




                                                                     000221
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 222 of 237




                                                                     000222
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 223 of 237




                                                                     000223
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 224 of 237




                                                                     000224
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 225 of 237




                                                                     000225
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 226 of 237




                                                                     000226
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 227 of 237




                                                                     000227
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 228 of 237




                                                                     000228
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 229 of 237




                                                                     000229
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 230 of 237




                                                                     000230
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 231 of 237




                                                                     000231
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 232 of 237




                                                                     000232
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 233 of 237




                                                                     000233
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 234 of 237




                                                                     000234
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 235 of 237




                                                                     000235
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 236 of 237




                                                                     000236
Case 1:15-cv-00018-LJV-MJR Document 86-8 Filed 04/25/19 Page 237 of 237




                                                                     000237
